JS 44 (Rev. 10/20)                Case 2:21-cv-03472-GEKP
                                                     CIVIL Document 1 Filed 08/04/21 Page 1 of 31
                                                           COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                              DEFENDANTS

    Tara Cave                                                                                                  Cintas Corporation
    (b)   County of Residence of First Listed Plaintiff                Philadelphia                            County of Residence of First Listed Defendant              Warren County, OH
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                      Attorneys (If Known)
Caren N. Gurmankin, Esq., Console Mattiacci Law,
1525 Locust Street, 9th Fl., Philadelphia, PA 19102

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                    and One Box for Defendant)
    1   U.S. Government                  ✖   3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
          Plaintiff                                (U.S. Government Not a Party)                      Citizen of This State          ✖ 1          1      Incorporated or Principal Place         4     4
                                                                                                                                                           of Business In This State

    2   U.S. Government                      4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                                (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                      Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                        Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                         Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                    TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                        PERSONAL INJURY                    PERSONAL INJURY              625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                           310 Airplane                      365 Personal Injury -             of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                       315 Airplane Product                  Product Liability         690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                 Liability                    367 Health Care/                                                                                     400 State Reapportionment
    150 Recovery of Overpayment          320 Assault, Libel &                  Pharmaceutical                                                 PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment             Slander                          Personal Injury                                                 820 Copyrights                   430 Banks and Banking
    151 Medicare Act                     330 Federal Employers’                Product Liability                                               830 Patent                       450 Commerce
    152 Recovery of Defaulted                 Liability                    368 Asbestos Personal                                               835 Patent - Abbreviated         460 Deportation
         Student Loans                   340 Marine                            Injury Product                                                      New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)             345 Marine Product                    Liability                                                       840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment               Liability                   PERSONAL PROPERTY                       LABOR                        880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits            350 Motor Vehicle                 370 Other Fraud               710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits              355 Motor Vehicle                 371 Truth in Lending              Act                                                                485 Telephone Consumer
    190 Other Contract                       Product Liability             380 Other Personal            720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability       360 Other Personal                    Property Damage               Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                            Injury                        385 Property Damage           740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                         362 Personal Injury -                 Product Liability         751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                             Medical Malpractice                                             Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                   PRISONER PETITIONS             790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation                440 Other Civil Rights            Habeas Corpus:                791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                      441 Voting                        463 Alien Detainee                Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment       ✖   442 Employment                    510 Motions to Vacate                                              870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                    443 Housing/                          Sentence                                                            or Defendant)                896 Arbitration
    245 Tort Product Liability               Accommodations                530 General                                                        871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property          445 Amer. w/Disabilities -        535 Death Penalty                 IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                             Employment                    Other:                        462 Naturalization Application                                             Agency Decision
                                         446 Amer. w/Disabilities -        540 Mandamus & Other          465 Other Immigration                                                  950 Constitutionality of
                                             Other                         550 Civil Rights                  Actions                                                                State Statutes
                                         448 Education                     555 Prison Condition
                                                                           560 Civil Detainee -
                                                                               Conditions of
                                                                               Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                         3     Remanded from               4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
      Proceeding             State Court                                Appellate Court               Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                                  (specify)                 Transfer                          Direct File
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             42 U.S.C. §2000e, et seq.; 42 U.S.C. §1981; 42 U.S.C. § 12101, et seq.
VI. CAUSE OF ACTION                          Brief description of cause:
                                                                               Plaintiff was discriminated against based on her race.
VII. REQUESTED IN                                 CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                            in excess of $75,000                           JURY DEMAND:                X   Yes           No
VIII. RELATED CASE(S)
                                                 (See instructions):
      IF ANY                                                             JUDGE                                                                DOCKET NUMBER
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
08/04/2021
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                        APPLYING IFP                                    JUDGE                           MAG. JUDGE
                           Case 2:21-cv-03472-GEKP   Document
                                              UNITED STATES     1 Filed
                                                            DISTRICT     08/04/21 Page 2 of 31
                                                                     COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                                        Philadelphia, PA 19146
Address of Plaintiff: ______________________________________________________________________________________________
                                             6800 Cintas Boulevard, Mason, OH 45040
Address of Defendant: ____________________________________________________________________________________________
                                                     4700 West Jefferson Street, Philadelphia, PA 19131
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                       No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                       No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                       No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                       No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
      08/04/2021
DATE: __________________________________                     __________________________________________                                    205900
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                   Attorney I.D. # (if applicable)


CIVIL: 3ODFHD¥LQRQHFDWHJRU\RQO\

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                       1.    Insurance Contract and Other Contracts
       2.     FELA                                                                               2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                          3.    Assault, Defamation
       4.     Antitrust                                                                          4.    Marine Personal Injury
       5.     Patent                                                                             5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                         6.    Other Personal Injury (Please specify): _____________________
✔      7.     Civil Rights                                                                       7.    Products Liability
       8.     Habeas Corpus                                                                      8.    Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                            9.    All other Diversity Cases
       10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (7KHHIIHFWRIWKLVFHUWLILFDWLRQLVWRUHPRYHWKHFDVHIURPHOLJLELOLW\IRUDUELWUDWLRQ

           Caren N. Gurmankin
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
      X       exceed the sum of $150,000.00 exclusive of interest and costs:

      X       Relief other than monetary damages is sought.


      08/04/2021
DATE: __________________________________                     __________________________________________                                    205900
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (/2018)
            Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 3 of 31
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    CASE MANAGEMENT TRACK DESIGNATION FORM
TARA CAVE                                         :                          CIVIL ACTION
                                                  :
                  v.                              :
CINTAS CORPORATION                                :
                                                  :                          NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )

(f) Standard Management – Cases that do not fall into any one of the other tracks.                   ( X)


08/04/2021                                                          Plaintiff, Tara Cave
Date                               Attorney-at-law                       Attorney for
 215-545-7676                   215-405-2900                          gurmankin@consolelaw.com

Telephone                           FAX Number                           E-Mail Address


(Civ. 660) 10/02
     Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 4 of 31




               IN THE UNITED STATES DISTRICT COURT FOR
                THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________
                                    :
TARA CAVE                           :
Philadelphia, PA 19146              :
                                    :   CIVIL ACTION NO.
                         Plaintiff, :
                                    :
        v.                          :
                                    :
CINTAS CORPORATION                  :
6800 Cintas Boulevard               :
Mason, OH 45040                     :
                                    :   JURY TRIAL DEMANDED
                                    :
                         Defendant. :
________________________________    :

                                     COMPLAINT

I.     INTRODUCTION

       Plaintiff, Tara Cave, brings this action against her former employer, Cintas

Corporation (“Defendant”). After Plaintiff demonstrated excellent performance over

fourteen (14) years of employment, Defendant terminated her based on her complaints

about the discriminatory conduct to which it was subjecting her and other black female

employees, and shortly after Plaintiff advised Defendant of her medical conditions and

requested accommodations for the same.

       Defendant’s discriminatory and retaliatory conduct towards Plaintiff violated Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq. (“Title VII”);

42 U.S.C. §1981 (“Section 1981”); the Americans with Disabilities Act, as amended, 42

U.S.C. § 12101, et seq. (“ADA”); the Pennsylvania Human Relations Act, as amended,

43 P.S. § 951, et seq. (“PHRA”); and, the Philadelphia Fair Practices Ordinance, as

amended, Phila. Code § 9-1100, et seq. (“PFPO”).
       Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 5 of 31




II.     PARTIES

        1.     Plaintiff, Tara Cave, is an individual and a citizen of the Commonwealth

of Pennsylvania.

        2.     Plaintiff is female.

        3.     Plaintiff is Black.

        4.     Since in around 2013, Plaintiff worked out of Defendant’s location at 4700

West Jefferson Street, Philadelphia, PA 19131.

        5.     Defendant, Cintas Corporation, is incorporated in Washington with a

principal place of business at 6800 Cintas Boulevard, Mason, OH 45040.

        6.     Defendant is engaged in an industry affecting interstate commerce and

regularly does business in the Commonwealth of Pennsylvania.

        7.     At all times material hereto, Defendant employed more than fifteen (15)

employees.

        8.     At all times material hereto, Defendant acted by and through their

authorized agents, servants, workmen, and/or employees acting within the course and

scope of their employment with Defendant and in furtherance of Defendant’ business.

        9.     At all times material hereto, Defendant acted as an employer within the

meaning of the statutes which form the basis of this matter.

        10.    At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of the statutes which form the basis of this matter.

III.    JURISDICTION AND VENUE

        11.    The causes of action which form the basis of this matter arise under Title

VII, Section 1981, the ADA, the PHRA, and the PFPO.




                                             2
     Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 6 of 31




       12.     The District Court has jurisdiction over Count I (Title VII) pursuant to 42

U.S.C. § 2000e-5 and 28 U.S.C. § 1331.

       13.     The District Court has jurisdiction over Count II (Section 1981) pursuant

to 28 U.S.C. §1331.

       14.     The District Court has jurisdiction over Count III (ADA) pursuant to

pursuant to 42 U.S.C. §12117(a) and 28 U.S.C. §1331.

       15.     The District Court has jurisdiction over all counts pursuant to 28 U.S.C.

§1332 since the amount in controversy in the present action exceeds the sum or value of

seventy five thousand dollars ($75,000), exclusive of interests and costs, and there exists

complete diversity of citizenship, as Plaintiff is a citizen of the Commonwealth of

Pennsylvania and Defendant is not a citizen of the Commonwealth of Pennsylvania.

       16.     The District Court has supplemental jurisdiction over Count IV (PHRA)

and Count V (PFPO) pursuant to 28 U.S.C. § 1367.

       17.     Venue is proper in the District Court under 28 U.S.C. §1391(b) and 42

U.S.C. § 2000(e)-5(f).

       18.     On or about April 17, 2020, Plaintiff filed a Complaint of Discrimination

with the Pennsylvania Human Relations Commission (“PHRC”), complaining of acts of

discrimination and retaliation alleged herein. This Complaint was cross-filed with the

Equal Employment Opportunity Commission (“EEOC”). Attached hereto, incorporated

herein, and marked as Exhibit “1” is a true and correct copy of the EEOC Charge of

Discrimination (with personal identifying information redacted).

       19.     On or about May 12, 2021, the EEOC issued to Plaintiff a Notice of Right

to Sue for her Complaint of Discrimination. Attached hereto, incorporated herein, and




                                             3
      Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 7 of 31




marked as Exhibit “2” is a true and correct copy of the Notice of Right to Sue (with

personal identifying information redacted).

       20.     Plaintiff has fully complied with all administrative prerequisites for the

commencement of this action.

IV.    FACTUAL ALLEGATIONS

       21.     Plaintiff began working at Defendant on or about December 19, 2005.

       22.     As of the time of Plaintiff’s termination, she had held the position of

Office Manager for over nine (9) years.

       23.     As of the time of Plaintiff’s termination, she reported to Jonathan Baker

(white), General Manager. Baker reported directly to Greg Birkenhauer (white), Vice

President, Operations, Group Vice President for Mid-Atlantic Group, Rentals Division.

Birkenhauer reported directly to Jim Rozakis (white), Rental Division President and

Chief Operating Officer.

       24.     At all times material hereto, Plaintiff consistently demonstrated excellent

performance throughout her employment with Defendant.

       25.     Throughout Plaintiff’s employment, Defendant treated Plaintiff

differently, and worse, than white and male employees. Evidence of Defendant’s race

and sex discriminatory treatment towards Plaintiff includes that which is set forth herein.

       26.     Baker told Plaintiff that he gravitated towards the “cookie cutter image”,

meaning a “white man in a suit”.

       27.     When Plaintiff submitted vacation time to Baker for approval, he tried to

pressure her not to take the time or to return to work earlier than she planned. To

Plaintiff’s knowledge and belief, Baker did not engage in such conduct with his white




                                              4
     Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 8 of 31




and/or male direct reports.

         28.   Baker sent text messages to Plaintiff with black thumbs-up emojis. To

Plaintiff’s information and belief, Baker did not do so when communicating with white

employees.

         29.   Plaintiff is aware that at least one other female employee complained to

Defendant that Baker treated her in a negative manner due to her sex and her race

(Black).

         30.   In around early 2019, Plaintiff complained to Jessenia Inchautegui-

Williams, Human Resources Manager and one of Baker’s direct reports, that she thought

that Baker was treating her differently because she was a Black woman.

         31.   Williams’ response to Plaintiff’s complaints of race discriminatory

conduct was to tell Plaintiff that Baker had complained that Plaintiff did not answer her

phone.

         32.   In or around early December 2019, Plaintiff learned that Defendant had

promoted a white male Office Manager into the position of Six Sigma Black Belt for the

Mid-Atlantic Group.

         33.   To Plaintiff’s information and belief, Defendant either did not post the Six

Sigma Black Belt position or it posted the position for a very short period of time which

did not allow Plaintiff the opportunity to see the posting and apply for the position.

         34.   To Plaintiff’s information and belief, she was more qualified for the Six

Sigma Black Belt position than the white male whom Defendant promoted into that

position.

         35.   Defendant did not give Plaintiff an explanation as to why she was not




                                             5
    Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 9 of 31




promoted into the Six Sigma Black Belt position.

       36.    Plaintiff had repeatedly discussed her desire for career advancement

within Defendant, including being promoted to the Six Sigma Black Belt position.

       37.    Starting in or around early 2020, Plaintiff complained to Defendant that

two (2) of her direct reports, both of whom were black women, had reported that the

(white, male) Plant Manager, discriminated against them based on their race.

       38.    The (white, male) Plant Manager about whom the Black female

employees complained reported directly to Baker.

       39.    When Plaintiff complained to Baker about the race discriminatory conduct

to which the (white, male) Plant Manager was subjecting her black female direct reports,

Baker laughed.

       40.    Baker told Plaintiff that the (white, male) Plant Manager who was

engaging in the race discriminatory conduct towards the black female employees was just

an “immature hothead”.

       41.    When Plaintiff followed up with Baker regarding her complaints of race

discrimination, he pressured her to terminate one of the black female employees who had

complained of race discrimination.

       42.    Plaintiff told Baker that there was no basis to terminate the black

employee who had complained of race discrimination.

       43.    Plaintiff also told Baker that Defendant should take the complaints of race

discrimination seriously and discipline the white employee who was the subject of the

complaints.

       44.    Baker did not respond to Plaintiff’s complaints of race discriminatory




                                            6
    Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 10 of 31




conduct.

        45.     When Plaintiff complained to Inchautegui-Williams about Defendant’s

race discriminatory conduct, Inchautegui-Williams’ response was that the complaints of

race discrimination were just the employees’ perception.

        46.     Defendant failed to take appropriate remedial and/or corrective action

regarding Plaintiff’s complaints of race discrimination

        47.     On or about March 18, 2020, Plaintiff told Baker that she was concerned

about being physically present in the office during the Covid-19 pandemic due to her

medical conditions and that she was immunocompromised as a result of the same.

        48.     Plaintiff advised Defendant that the medical conditions to which she was

referring were asthma and Irritable Bowel Syndrome (“IBS”).

        49.     Defendant was already aware of Plaintiff’s medical conditions.

        50.     Asthma is a condition that restricts and swells the airways, making it

difficult to breathe.

        51.     Plaintiff was treated for asthma during her employment with Defendant.

She used an inhaler, and medication, to treat her asthma when she had issues regarding

the same.

        52.     Plaintiff was diagnosed with IBS in around 2015.

        53.     IBS is a chronic, gastrointestinal disorder that affects the large intestine

and may cause abdominal pain and discomfort.

        54.     Plaintiff was treated for IBS during her employment with Defendant. She

used medication to alleviate the symptoms when she had a flare-up.

        55.     When Plaintiff spoke to Baker about her medical conditions on or about




                                               7
    Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 11 of 31




March 18, 2020, she told him that both her asthma and her IBS, and the medication that

she took to treat her IBS, weakened and impaired her immune system

       56.     Plaintiff requested that she be permitted to work from home as an

accommodation for her medical conditions.

       57.     Baker told Plaintiff to speak with Inchautegui-Williams about her medical

conditions and her request for an accommodation for the same.

       58.     In a subsequent meeting with Baker and Inchautegui-Williams, Plaintiff

again told them that she had medical conditions, including asthma, and that, as a result,

she was immunocompromised and that the same made her more vulnerable to the effects

of Covid-19. Plaintiff, again, requested to work from home as an accommodation for her

medical conditions.

       59.     Baker questioned Plaintiff as to how she could accomplish her goals and

be productive if she worked from home. Plaintiff answered all of his questions, with

specificity, as to how she could continue being productive and meeting her goals while

working remotely.

       60.     Plaintiff was told that the situation was fluid, and that Defendant would let

her know if she would be allowed to work from home.

       61.     Defendant subsequently advised Plaintiff that she would not be permitted

to work from home.

       62.     Shortly after Plaintiff met with Baker and Inchautegui-Williams about her

request to work remotely, and Defendant’s denial of the same, Defendant ordered non-

essential employees to work from home due to the pandemic.

       63.     To Plaintiff’s information and belief, white and/or male employees in her




                                             8
    Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 12 of 31




position, Office Manager, were permitted to work from home.

        64.   When Plaintiff asked Baker why she was not being allowed to work from

home, given Defendant’s order to non-essential employees, he became angry with her

and told her that she would not be allowed to work from home.

        65.   Defendant required Plaintiff to continue coming into the office.

        66.   On or about March 24, 2020, Plaintiff complained to Defendant about its

denial of her accommodation request for her medical conditions.

        67.   Defendant’s response to Plaintiff’s complaints was that management was

engaged in discussion about the possibility of everyone working from home.

        68.   Defendant continued to require Plaintiff to work in the office.

        69.   On or about March 25, 2020, Plaintiff, again, requested that she be

allowed to work from home as a reasonable accommodation for her medical conditions.

        70.   On that same date, Plaintiff also expressed to Inchautegui-Williams that

she was very upset about Baker’s hostility towards her in connection with her advising of

her medical conditions and requests for an accommodation for the same.

        71.   Inchautegui-Williams’ response to Plaintiff’s repeated complaints was that

management was engaged in discussion about the possibility of everyone working from

home.

        72.   Defendant continued to require Plaintiff to work in the office.

        73.   To Plaintiff’s information and belief, Defendant permitted white Office

Managers, including those who did not have medical conditions and did not request

reasonable accommodations for medical conditions, to work from home.

        74.   To Plaintiff’s information and belief, Defendant permitted white




                                            9
    Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 13 of 31




employees, including employees under Baker’s supervision, to work from home.

       75.     On or about April 2, 2020, Defendant terminated Plaintiff’s employment,

effective immediately.

       76.     Defendant told Plaintiff that the reason for her termination was that her

position was being eliminated.

       77.     When Plaintiff asked whether the Office Manager position, the same that

she held, was being eliminated through the company or throughout the division in which

she worked or in the group which she worked, Baker confirmed that the only Office

Manager that was being eliminated was hers.

       78.     Plaintiff complained that Defendant was retaliating against her based on

her requests for accommodations for her medical conditions.

       79.     Defendant did not respond to Plaintiff’s complaints that the company as

retaliating against her based on her medical conditions and her requests for

accommodations for the same.

       80.     When Plaintiff asked whether she would be able to return to employment

with Defendant in the future, Baker said that he did not see that as a possibility.

       81.     When Plaintiff asked whether she could be transferred into another

position at Defendant, Baker told her no.

       82.     To Plaintiff’s information and belief, Defendant assigned her job duties

and responsibilities to a white male.

       83.     Defendant failed to provide a legitimate, non-discriminatory reason for

terminating Plaintiff’s employment.

       84.     Defendant’s asserted reason for terminating Plaintiff’s employment was




                                             10
    Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 14 of 31




pretextual.

       85.    To Plaintiff’s information and belief, she was the only one of Baker’s

direct reports with medical conditions who requested a reasonable accommodation.

       86.    To Plaintiff’s information and belief, Defendant retained white Office

Managers while terminating her employment.

       87.    At the time that Defendant terminated Plaintiff’s employment, she was

one of about (4) Black managers out of approximately twelve (12) who reported directly

to Baker.

       88.    At the time that Defendant terminated Plaintiff’s employment, it

terminated her and another Black manager who reported directly to Baker.

       89.    At around the same time that Defendant terminated Plaintiff’s

employment, it also terminated the employment of one of the two (2) black female

employees who had complained to Plaintiff about race discriminatory conduct in around

early 2020, and which Plaintiff reported to Defendant.

       90.    Defendant terminated the employment of the other black female employee

who had complained to Plaintiff about race discriminatory conduct, and which Plaintiff

reported to Defendant, in around early 2020 about two (2) weeks later.

       91.    To Plaintiff’s information and belief, Defendant hired a white male into an

open position in the Service Department in or around mid-April 2020.

       92.    Plaintiff was qualified for the open position in the Service Department for

which the white male was hired.

       93.    No one at Defendant talked to Plaintiff about the open position in the

Service Department or gave her an opportunity to apply for the same.




                                           11
    Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 15 of 31




       94.     To Plaintiff’s information and belief, Defendant hired a white male into

the open position of Catalog Manager in or around mid-May 2020.

       95.     The white male whom Defendant hired into the Catalog Manager position

replaced the Black employee whom Defendant had terminated at around the same time as

Plaintiff and who also reported directly to Baker.

       96.     Upon Plaintiff’s information and belief, Defendant told the recently

terminated black Catalog Manager that his position had been eliminated.

       97.     Plaintiff’s race was a motivating and/or determinative factor in connection

with Defendant’s discriminatory treatment of Plaintiff, including subjecting her to a

hostile work environment, failing to promote her, and terminating her employment.

       98.     Plaintiff’s sex was a motivating and/or determinative factor in connection

with Defendant’s discriminatory treatment of Plaintiff, including subjecting her to a

hostile work environment, failing to promote her, and terminating her employment.

       99.     Plaintiff’s complaints about Defendants’ discriminatory conduct were

motivating and/or determinative factors in connection with Defendant’s retaliatory

conduct to which Plaintiff was subjected, including terminating her employment.

       100.    At all material times hereto, Plaintiff was disabled, and/or had a record of

a disability, and/or was regarded as being disabled.

       101.    Plaintiff’s disabilities, including her record of disability and Defendants’

regarding her as having a disability, were motivating and determinative factor in

connection with Defendant’s discriminatory treatment of Plaintiff, including the

termination of Plaintiff.




                                            12
    Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 16 of 31




        102.    Defendant failed to provide Plaintiff with reasonable accommodation for

her known disabilities by granting her request for an accommodation.

        103.    Defendant retaliated against Plaintiff for requesting reasonable

accommodations for her disability.

        104.    Defendant failed to prevent or address the discriminatory and retaliatory

conduct referred to herein and further failed to take corrective and remedial measures to

make the workplace free of discriminatory and retaliatory conduct.

        105.    The retaliatory actions taken against Plaintiff after she complained of

discriminatory conduct would have discouraged a reasonable employee from

complaining of discrimination.

        106.    As a direct and proximate result of the discriminatory and retaliatory

conduct of Defendants, Plaintiff has in the past incurred, and may in the future incur, a

loss of earnings and/or earning capacity, loss of benefits, pain and suffering,

embarrassment, humiliation, loss of self-esteem, mental anguish, and loss of life’s

pleasures, the full extent of which is not known at this time.

                                    COUNT I – Title VII

        107.     Plaintiff incorporates herein by reference paragraphs 1 through 106

above, as if set forth herein in their entirety.

        108.    By committing the foregoing acts of discrimination and retaliation against

Plaintiff, Defendant has violated Title VII.

        109.    Said violations were done with malice and/or reckless indifference.

        110.    As a direct and proximate result of Defendant’s violation of Title VII,

Plaintiff has suffered the damages and losses set forth herein and has incurred attorneys’




                                               13
    Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 17 of 31




fees and costs.

        111.      Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant’s discriminatory and retaliatory acts unless

and until this Court grants the relief requested herein.

        112.      No previous application has been made for the relief requested herein.

                                   COUNT II – Section 1981

        113.      Plaintiff incorporates herein by reference paragraphs 1 through 113 above,

as if set forth herein in their entirety.

        114.      By committing the foregoing acts of discrimination and retaliation,

Defendant has violated Section 1981.

        115.      Said violations were done with malice and/or reckless indifference, and

warrant the imposition of punitive damages.

        116.      As a direct and proximate result of Defendant’s violation of Section 1981,

Plaintiff has suffered the damages and losses set forth herein and has incurred attorneys’

fees and costs.

        117.      Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant’s discriminatory and retaliatory acts unless

and until this Court grants the relief requested herein.

        118.      No previous application has been made for the relief requested herein.

                                        COUNT I - ADA

        119.      Plaintiff incorporates herein by reference paragraphs 1 through 118 above,

as if set forth herein in their entirety.




                                               14
    Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 18 of 31




        120.      By committing the foregoing acts of discrimination and retaliation against

Plaintiff, Defendant has violated the ADA.

        121.      Defendant acted intentionally, and with malice and/or reckless

indifference to Plaintiff’s rights, and their conduct warrants the imposition of punitive

damages.

        122.      As a direct and proximate result of Defendant’s violation of the ADA,

Plaintiff has suffered the damages and losses set forth herein and has incurred attorney’s

fees and costs.

        123.      Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant’s discriminatory and retaliatory acts unless

and until this Court grants the relief requested herein.

        124.      No previous application has been made for the relief requested herein.

                                      COUNT IV – PHRA

        125.      Plaintiff incorporates herein by reference paragraphs 1 through 124 above,

as if set forth herein in their entirety.

        126.    Defendant, by the above improper and discriminatory and retaliatory acts,

has violated the PHRA.

        127.      Said violations were intentional and willful.

        128.      As a direct and proximate result of Defendant’s violation of the

PHRA, Plaintiff has sustained the injuries, damages, and losses set forth herein and has

incurred attorneys’ fees and costs.

        129.      Plaintiff is now suffering and will continue to suffer irreparable injuries

and monetary damages as a result of Defendant’s discriminatory and retaliatory acts




                                               15
    Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 19 of 31




unless and until the Court grants the relief requested herein.

        130.    No previous application has been made for the relief requested herein.

                                      COUNT V – PFPO

        131.    Plaintiff incorporates herein by reference paragraphs 1 through 130 above,

as if set forth herein in their entirety.

        132.    Defendant, by the above improper and discriminatory and retaliatory acts,

has violated the PFPO.

        133.    Said violations were intentional and willful.

        134.    As a direct and proximate result of Defendant’s violation of the PFPO,

Plaintiff has sustained the injuries, damages, and losses set forth herein and has incurred

attorney’s fees and costs.

        135.    Plaintiff is now suffering and will continue to suffer irreparable injuries

and monetary damages as a result of Defendant’s discriminatory and retaliatory acts

unless and until the Court grants the relief requested herein.

        136.    No previous application has been made for the relief requested herein.

                                            RELIEF

        WHEREFORE, Plaintiff seeks damages and legal and equitable relief in

connection with Defendant’s improper conduct, and specifically prays that the Court

grant the following relief to the Plaintiff by:

        (a)     declaring the acts and practices complained of herein to be

in violation of Title VII;

        (b)     declaring the acts and practices complained of herein to be in violation of

Section 1981;




                                              16
    Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 20 of 31




       (c)     declaring the acts and practices complained of herein to be in violation of

the ADA;

       (d)     declaring the acts and practices complained of herein to be in violation

of the PHRA;

       (e)     declaring the acts and practices complained of herein to be in violation of

the PFPO;

       (f)     enjoining and permanently restraining the violations alleged herein;

       (g)     entering judgment against the Defendant and in favor of the Plaintiff in an

amount to be determined;

       (h)     awarding compensatory damages to make the Plaintiff whole for all lost

earnings, earning capacity, and benefits, past and future, which Plaintiff has suffered or

may suffer as a result of Defendant’s improper conduct;

       (i)     awarding compensatory damages to Plaintiff for past and future pain and

suffering, emotional upset, mental anguish, humiliation, and loss of life’s pleasures,

which Plaintiff has suffered or may suffer as a result of Defendant’s improper conduct;

       (j)     awarding punitive damages to Plaintiff under Title VII;

       (k)     awarding punitive damages to Plaintiff under Section 1981;

       (l)     awarding liquidated damages to Plaintiff under the ADA;

       (m)     awarding Plaintiff such other damages as are appropriate under Title VII,

Section 1981, the ADA, the PHRA, and the PFPO;

       (n)     awarding Plaintiff the costs of suit, expert fees, and other disbursements,

and reasonable attorneys’ fees; and,




                                            17
    Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 21 of 31




       (o)     granting such other and further relief as this Court may deem just, proper,

or equitable including other equitable and injunctive relief providing restitution for past

violations and preventing future violations.



                                                CONSOLE MATTIACCI LAW, LLC



Dated: August 4, 2021                   BY: ____________________________
                                            Caren N. Gurmankin (205900)
                                            1525 Locust Street, 9th Floor
                                            Philadelphia, PA 19102
                                            (215) 545-7676

                                                Attorney for Plaintiff,
                                                Tara Cave




                                               18
Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 22 of 31




                  Exhibit “1”
           Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 23 of 31




                                           redacted

redacted                     redacted                        redacted
Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 24 of 31
Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 25 of 31
Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 26 of 31
Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 27 of 31
Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 28 of 31
Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 29 of 31
Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 30 of 31




                  Exhibit “2”
                          Case 2:21-cv-03472-GEKP Document 1 Filed 08/04/21 Page 31 of 31
EEOC Form 161 (11/2020)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                  DISMISSAL AND NOTICE OF RIGHTS
To:   Tara Cave                                                                        From:     Philadelphia District Office
      redacted                                                                                   801 Market Street
      Brookhaven, PA 19015                                                                       Suite 1000
                                                                                                 Philadelphia, PA 19107


                             On behalf of person(s) aggrieved whose identity is
                             CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                                  EEOC Representative                                                    Telephone No.

                                                 Legal Unit,
530-2020-04473                                   Legal Technician                                                       (267) 589-9707
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       X         The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims
                 have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                 makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)

                                                          - NOTICE OF SUIT RIGHTS -
                                                    (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                      On behalf of the Commission

                                                                                                                                5/12/2021
Enclosures(s)                                                                                                                   (Date Issued)
                                                                     Dana R. Hutter,
                                                                     Deputy Director
cc:
           Kasey Bond, Esq.                                                           Emily R. Derstine Friesen, Esq.
           KEATING MUETHING & KLEKAMP PLL                                             CONSOLE MATTIACCI LAW, LLC
           One East Fourth Street, Suite 1400                                         1525 Locust Street
           Cincinnati, OH 45202                                                       9th Floor
                                                                                      Philadelphia, PA 19102
